       2:17-cr-20037-JES-JEH # 301             Page 1 of 4                                             E-FILED
                                                                             Friday, 12 April, 2019 10:43:38 AM
                                                                                  Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
              v.                               )       Case No. 17-cr-20037-JES-JEH
                                               )
BRENDT A. CHRISTENSEN,                         )
                                               )
                      Defendant.               )

               ORDER ESTABLISHING JUROR SELECTION PROCEDURES
       This matter comes before the Court on the United States’ Motion (Doc. 223) for an Order

Establishing Jury Selection Procedures and Defendant’s Motion (Doc. 229) to Establish Jury

Selection Procedures. Both motions are GRANTED insofar as the Court now establishes the

following jury selection procedures.

    IT IS HEREBY ORDERED THAT:

    1. Twelve regular and six alternate jurors will be selected for trial.

    2. The Court will send the completed unredacted juror questionnaires to both parties by

        April 24, 2019. Prior to that date, the Court may excuse potential jurors who are

        exempt, ineligible to serve, or who have requested excusal and are eligible for such.

        To date, 1001 questionnaires have been sent out, and the Court has excused 168

        potential jurors (for circumstances such as pregnancy, hearing loss, prepaid travel,

        and economic hardship, etc.), disqualified 48 potential jurors, deferred 39 potential

        jurors, and transferred 1 potential juror. Of the remaining 745 potential jurors, 614

        have responded to the questionnaire.

    3. Upon receipt of the questionnaires, the parties shall confer with each other in a good-

        faith attempt to reach agreement as to which potential jurors should be struck for


                                                   1
         2:17-cr-20037-JES-JEH # 301                    Page 2 of 4



          cause based off the answers contained in the questionnaires. 1 By May 8, 2019, the

          parties shall file with the Court ONE Microsoft Excel spreadsheet. The spreadsheet

          shall list the participant number in column A. In the subsequent columns, the parties

          shall indicate for each potential juror whether (1) the parties agree the potential juror

          should be struck for cause; (2) the parties agree the potential juror should not be

          struck for cause; (3) only the United States believes the potential juror should be

          struck for cause; or (4) only Defendant believes the potential juror should be struck

          for cause. 2 The spreadsheet may be filed with the Court by personally delivering a

          digital copy to chambers or by emailing it to Judge Shadid’s judicial assistant and all

          counsel of record.

     4. The Court will strike all potential jurors from the agreed list of for-cause challenges.

          The Court will determine the number of potential jurors to call for each panel (a

          morning panel and an afternoon panel for each day) after it has reviewed the parties’

          spreadsheet, supra. The Court will conduct a final pretrial conference on May 13,

          2019. After the Court decides the number of potential jurors to be called for each

          panel, the Clerk’s Office will prepare a list of the remaining potential jurors and

          randomly assign a set number of potential jurors to appear for questioning at each




1
  The parties’ assertion that a potential juror should be struck for cause based off the answers to the questionnaire
will not preclude either party from moving to strike a potential juror for cause during subsequent voir dire
proceedings. See paragraph 6, infra.
2
  The Court envisions the spreadsheet will look substantially as follows:
  Participant Number       Agreed Strike       Agreed No Strike       Government Strike        Defendant Strike
  1000001                  x
  1000002                                      x
  1000003                                                             x
  1000004                                                                                      x


                                                           2
   2:17-cr-20037-JES-JEH # 301            Page 3 of 4



   panel, beginning June 3, 2019. The Court will provide this list to the parties by May

   17, 2019.

5. By May 28, 2019, the parties will submit proposed voir dire questions to the Court for

   both general inquiries and specific questions of the first several panels of potential

   jurors. Counsel may also suggest further follow-up questions as warranted during voir

   dire itself. The Court anticipates permitting some questions regarding the facts and

   circumstances of this case, the aggravating factors, and the mitigating factors, but

   such lines of questioning will not be extensively detailed. See United States v. Tipton,

   90 F.3d 861, 879 (4th Cir. 1996) (finding no error in “court’s refusal to conduct or

   allow further detailed inquiry about specific mitigating factors”). Also by May 28,

   2019, the parties will submit to the Court a list of the potential witnesses to be called

   at trial in order to determine whether prospective jurors have had prior contact with

   any witness.

6. The summoned jurors each day will be brought together into the courtroom, where

   the Court will provide an overview of the process and general applicable legal

   concepts, including the possibility of the death sentence during the penalty phase. The

   Court will consider the use of visual aids for this purpose, and the parties should bring

   any proposed visual aids to the final pretrial conference on May 13, 2019 for the

   Court’s review. Thereafter, the Court will conduct general voir dire on issues for

   which individual voir dire is thought not to be necessary, including hardships, pretrial

   publicity, bias, prior contact with the defendant, etc. Following this general voir dire,

   the prospective jurors will be excused to the jury room and for-cause challenges will




                                            3
   2:17-cr-20037-JES-JEH # 301             Page 4 of 4



   be argued. Additional voir dire, if necessary, will then commence for the remaining

   prospective jurors.

7. At the final pretrial conference on May 13, 2019, the Court will establish additional

   procedures regarding juror questioning by the Court and counsel, time limits for

   questioning, the number of jurors to be qualified, and the number of peremptory

   strikes allotted for selection of alternate jurors.



          Signed on this 12th day of April, 2019.

                                           s/ James E. Shadid
                                           James E. Shadid
                                           United States District Judge




                                              4
